







EXECUTION VERSION








FifTH AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.






















Fifth Amendment dated as of April 25, 2019
Fourth Amendment dated as of April 26, 2018
Third Amendment dated as of March 27, 2018
Second Amendment dated as of April 26, 2017
First Amendment dated as of March 27, 2017
Original Agreement dated as of March 29, 2016















--------------------------------------------------------------------------------









FIFTH AMENDMENT TO
LOAN AGREEMENT
This FIFTH AMENDMENT TO LOAN AGREEMENT (this “Fifth Amendment”) is dated as of
April 25, 2019, and is made by and between PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”).
R E C I T A L S:
A.Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation with
its principal banking offices in Nashville, Tennessee.
 
B.The Borrower and Lender are party to a Loan Agreement dated as of March 29,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof including pursuant to that certain First
Amendment to Loan Agreement dated March 27, 2017, the Second Amendment dated as
of April 26, 2017, the Third Amendment dated as of March 28, 2018 and the Fourth
Amendment dated as of April 26, 2018, the “Original Agreement”).
 
C.The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this Fifth
Amendment.


D.Capitalized terms not otherwise defined in this Fifth Amendment shall have the
meanings respectively ascribed to them in the Original Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
SECTION 1.AMENDMENTS TO THE ORIGINAL AGREEMENT.


1.1Definitions (Section 1.1). The definition of the term “Applicable Margin” set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:
    
““Applicable Margin” means the rate of 1.50% per annum."


1.2Definitions (Section 1.1). The definition of the term “Maturity Date” set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:


““Maturity Date” means April 24, 2020.”


1.3Fees (Section 2.4). Section 2.4 of the Original Agreement shall be amended to
reduce the facility fee amount referenced in the first sentence from 0.20%
(twenty basis points) to 0.15% (fifteen basis points) and to reduce the unused
fee amount referenced in the second sentence from 0.35% (thirty-five basis
points) to 0.30% (thirty basis points).





--------------------------------------------------------------------------------







1.4Loans (Section 4.4.3). Section 4.4.3 of the Original Agreement shall be
amended to increase the three (3) dollar amount references in such Section that
are currently reflected as $15,000,000 to $20,000,000.


1.5Restricted Payments (Section 5.2.2). Section 5.2.2 of the Original Agreement
shall be amended in its entirety to read as follows:
    
“If an Event of Default has occurred and is continuing or if an Event of Default
would occur after giving effect to any such declaration, payment or
distribution, Borrower shall not declare or pay any dividend on, or make any
distribution with respect to, or redeem, purchase, acquire or make a liquidation
payment with respect to any of its capital stock without the prior written
consent of Lender; provided, however, that notwithstanding the foregoing,
Borrower may, even though an Event of Default has occurred and is continuing,
(a) make repurchases of its capital stock that are deemed to occur upon the
exercise of stock options or warrants if the capital stock repurchased
represents a portion of the exercise price of such options or warrants or
withholding of shares of capital stock upon the vesting of restricted stock,
restricted stock units or salary stock units, including in connection with the
satisfaction of withholding taxes related to such vesting; and (b) make
purchases on the open market directly, or indirectly through a plan trustee or
administrator, of shares of Borrower’s common stock for allocations to
participants in Borrower’s, or its ERISA Affiliates’, Employee Benefit Plans.


1.6Other Matters (Section 5.2.7). Section 5.2.7 of the Original Agreement shall
be amended in its entirety to read as follows:


“Borrower shall notify Lender of any of the following at least 10 days prior to
the effectiveness thereof, or, in the case of matters described in clause (c)
below for which 10 days’ pre-effectiveness notice is not given to Borrower, as
soon as practicable but in no event later than the 10th day following the date
that Borrower receives notice (and to the extent notice of the formal or
material informal (whether voluntary or involuntary) regulatory action is not
prohibited by applicable law or the regulations of any Governmental Agency): (a)
any change in the name of Borrower or Subsidiary Bank; (b) any change in the
headquarters or principal place of business of Borrower or any Subsidiary; (c)
the issuance, execution or adoption of any formal or material informal (whether
voluntary or involuntary) regulatory action with respect to Borrower or
Subsidiary Bank at the request of any Governmental Agency; and (d) any material
change in the capital structure of Borrower.”


1.7Other Information Requested by Lender (Section 6.8). Section 6.8 of the
Original Agreement shall be amended in its entirety to read as follows:


“Such other information concerning the business, operations, financial condition
and regulatory status of Borrower or any Subsidiary as Lender may from time to
time reasonably request to the extent that furnishing or delivering of such
information is not prohibited by applicable law or the regulations of any
Governmental Agency; provided, that all such information shall be kept
confidential by Lender and its directors, officers, employees, agents,
accountants, auditors, legal counsel, and other representatives in accordance
with Lender’s obligations of confidentiality set forth in Section 5.7.”





--------------------------------------------------------------------------------





SECTION 2.REPRESENTATIONS and Warranties. Borrower hereby represents and
warrants to Lender as of the date hereof as follows:


(i)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby, in each case, after taking into account
the amendments contemplated by this Amendment.
(ii)    The execution, delivery and performance by the Borrower of this Fifth
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
(iii)    This Fifth Amendment and the other Transaction Documents (as amended by
this Fifth Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.
(iv)    All of the representations and warranties of Borrower in the Original
Agreement are true and correct as of the date hereof, after giving effect to the
updates to the Disclosure Schedule delivered in connection with the execution of
this Fifth Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date.
(v)    Borrower’s obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.
SECTION 3.ADDITIONAL Terms.


3.1.Acknowledgement of Indebtedness under Agreement. Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of ZERO AND
00/100 DOLLARS ($-0-) under the Original Agreement.


3.2.The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this Fifth Amendment shall be deemed a “Transaction Document”
for the purposes of the Original Agreement.


3.3.Fifth Amendment and Original Agreement to be Read Together. This Fifth
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this Fifth Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.





--------------------------------------------------------------------------------







3.4.Acknowledgements. Borrower acknowledges that (i) it has been advised by
counsel of its choice of law with respect to this Fifth Amendment, the Original
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) any waiver of Borrower set forth herein has been
knowingly and voluntarily made, and (iii) the obligations of Lender hereunder
shall be strictly construed and shall be expressly subject to Borrower’s
compliance in all respects with the terms and conditions of the Original
Agreement as amended by this Fifth Amendment.


3.5.No Waiver. The execution, delivery and effectiveness of this Fifth Amendment
shall not operate as a waiver of any Event of Default (including without
limitation any Events of Default existing on the date hereof, if any), nor
operate as a waiver of any right, power or remedy of Lender (including without
limitation any rights, powers or remedies of Lender with respect to any Events
of Default existing on the date hereof, if any), nor, except to the extent the
Original Agreement is expressly amended by this Fifth Amendment, constitute a
waiver of, or consent to any departure from, any provision of the Original
Agreement, or any of the other Transaction Documents.


3.6.No Novation. The terms and conditions of the Original Agreement are amended
as set forth in this Fifth Amendment. It is expressly understood and
acknowledged that nothing in this Fifth Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
Original Agreement. All “Borrower’s Liabilities” under the Original Agreement
shall in all respects be continuing and this Fifth Amendment shall not be deemed
to evidence or result in a novation or repayment and re-borrowing of such
“Borrower’s Liabilities.”




SECTION 4.CONDITIONS PRECEDENT. The amendments set forth in SECTION 1 above
shall become effective as of the date (the “Effective Date”) on which each of
the following conditions shall have been satisfied: (i) Borrower and Lender
shall have received one or more counterparts of this Fifth Amendment duly
executed and delivered by the other; (ii) Lender shall have received payment
from Borrower, in immediately available funds, an amount equal to the applicable
facility fee and any outstanding unused fee plus an amount sufficient to
reimburse Lender for all reasonable out-of-pocket costs, fees and expenses
incurred by Lender, or for which Lender has become obligated, in connection with
the negotiation, preparation and consummation of this Fifth Amendment, including
but not limited to, reasonable attorneys’ fees and expenses invoiced as of the
date hereof; and (iii) a copy, certified by the Secretary or Assistant Secretary
of Borrower, of its Board of Directors’ resolutions authorizing the execution,
delivery, and performance, respectively, of this Fifth Amendment and any other
documents to be executed, delivered, or performed in connection with this Fifth
Amendment.


SECTION 5.RELEASE. Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys’ fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any way to
this Fifth Amendment, the Original Agreement, the other Transaction Documents,
the





--------------------------------------------------------------------------------





transactions described therein, the Loan, Lender’s administration thereof, or
the financing or banking relationships of Borrower with Lender.


SECTION 6.Miscellaneous. This Fifth Amendment may be executed by facsimile and
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Fifth Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


[the remainder of this page is intentionally blank]





--------------------------------------------------------------------------------









EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS Fifth
aMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS FIFTH AMENDMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS FIFTH AMENDMENT AND THE
TRANSACTION DOCUMENTS, AND (c) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.


 
PINNACLE FINANCIAL PARTNERS, INC.




By: /s/ Harold R. Carpenter                               
Name: Harold R. Carpenter
Title: EVP, CFO and Assistance Secretary


 
U.S. BANK NATIONAL ASSOCIATION




By: /s/ Chris Cavacini
Name: Chris Cavacini
Title: Senior Vice President








